UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2006


THREE    LOWER     COUNTIES    COMMUNITY    HEALTH   SERVICES,
INCORPORATED,

                 Plaintiff - Appellant,

          v.

MARYLAND DEPARTMENT OF HEALTH AND MENTAL HYGIENE; JOSHUA M.
SHARFSTEIN, in his official capacity as Secretary of the
Maryland Department of Health and Mental Hygiene,

                 Defendants - Appellees.



                              No. 11-2175


THREE    LOWER     COUNTIES    COMMUNITY    HEALTH   SERVICES,
INCORPORATED,

                 Plaintiff - Appellee,

          v.

MARYLAND DEPARTMENT OF HEALTH AND MENTAL HYGIENE; JOSHUA M.
SHARFSTEIN, in his official capacity as Secretary of the
Maryland Department of Health and Mental Hygiene,

                 Defendants - Appellants.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.       William M. Nickerson, Senior
District Judge. (1:10-cv-02488-WMN; 1:05-cv-01280-AMD)
Argued:   October 25, 2012            Decided:   November 29, 2012


Before DUNCAN and DIAZ, Circuit Judges, and Catherine C. EAGLES,
United States District Judge for the Middle District of North
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Khatereh S. Ghiladi, FELDESMAN, TUCKER, LEIFER & FIDELL,
LLP, Washington, D.C., for Appellant/Cross-Appellee. Mark Jason
Davis, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees/Cross-Appellants. ON BRIEF: Rupinderjit
S. Grewal, FELDESMAN, TUCKER, LEIFER & FIDELL, LLP, Washington,
D.C.,  for   Appellant/Cross-Appellee.     Douglas   F.   Gansler,
Attorney   General   of   Maryland,  Baltimore,    Maryland,   for
Appellees/Cross-Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        This is the second suit by Appellant Three Lower Counties

Community       Health      Services,       Inc.     (“TLC”)       against       the    Maryland

Department       of    Health       and     Mental     Hygiene       (“the       Department”)

related to Medicaid reimbursements to come before this court on

appeal.        TLC is a nonprofit Maryland corporation that provides

healthcare       services        to       low-income         patients           and     Medicaid

enrollees.       The Department is responsible for administering the

Medicaid program in Maryland.                   TLC alleged in this lawsuit that

(1) the Department underpaid its supplemental payments to TLC

for care TLC provided to in-network Medicaid patients, and (2)

the   Department        failed      to    ensure     TLC     was    compensated         for     the

emergency       services       it        provided     to     out-of-network             Medicaid

patients.       TLC sought full payment for past and future services

rendered.

        TLC moved for summary judgment.                        In a January 5, 2011,

order,     the        district      court       denied        TLC’s        motion       on      its

supplemental payment claim, concluding that it amounted to a

claim    for    retroactive         monetary        relief    barred       by    42    U.S.C.     §

1983.     The court granted TLC’s motion as to its out-of-network

emergency services claim, finding that the Department had not

complied       with     the    requirement           set     forth    in        42     U.S.C.    §

1396b(m)(2)(A)(vii)             that       it       contract       with         managed       care

organizations          to     provide       reimbursements           for        out-of-network

                                                3
emergency services, as interpreted by this Court in Three Lower

Counties   Community    Health    Services,        Inc.     v.    Maryland   (Three

Lower Counties I), 498 F.3d 294 (4th Cir. 2007).

      Both TLC and the Department moved to alter or amend the

judgment pursuant to Federal Rule of Civil Procedure 59(e).                       TLC

also moved to enforce our decision in Three Lower Counties I and

a   subsequent    district     court    order      issued    on    remand.        The

district court denied TLC’s motions in an August 23, 2011, order

and the Department’s motion in an October 19, 2011, order.                        TLC

timely appealed and the Department filed a timely cross-appeal.

      Having     carefully     reviewed          the   briefs,       record,      and

applicable law and considered the parties’ oral arguments, we

affirm   for   the   reasons   stated       by   the   district     court    in   its

thorough opinions.      See Three Lower Cntys. Cmty. Health Servs.,

Inc. v. Md. Dep’t of Health & Mental Hygiene, No. WMN-10-2488,

2011 WL 4986133, (D. Md. Oct. 19, 2011); 2011 WL 3740781 (D. Md.

Aug. 23, 2011); 2011 WL 31444 (D. Md. Jan. 5, 2011).

                                                                            AFFIRMED




                                        4